764 F.2d 848
6 ITRD 2407, 3 Fed. Cir. (T) 168
AUDIOVOX CORPORATION, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 85-836.
United States Court of Appeals,Federal Circuit.
June 14, 1985.

Steven P. Florsheim, Mandel & Grunfeld, New York City, for appellant.  With him on the brief was Robert B. Silverman.
Susan Handler-Menahem, Commercial Litigation Branch, Dept. of Justice, New York City, for appellee.  With her on the brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director, Washington, D.C., and Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office, New York City.
Before FRIEDMAN, RICH and BENNETT, Circuit Judges.
BENNETT, Circuit Judge.


1
This is an appeal from the decision of the United States Court of International Trade (DiCarlo, J.), dismissing for lack of jurisdiction the suit of Audiovox Corporation seeking review of the denial by the United States Customs Service of its protest against the reliquidation of entries of FM radio converters at 6 percent ad valorem under item 685.29 of the Tariff Schedule of the United States.


2
The protest requested that the entries be accorded treatment under the Generalized System of Preferences (GSP), 19 U.S.C. Secs. 2461-2465 (1982), and accordingly liquidated duty free under the same classification.  The court found that an earlier protest against liquidation, which had succeeded in obtaining reliquidation at a reduction of the tariff rate, had nevertheless failed to request GSP duty-free treatment.  Thus, such treatment had not been sought in a timely manner, and the protest against reliquidation, in contravention of 19 U.S.C. Sec. 1514(d) (1982), raised a "question not involved in such reliquidation," removing the suit from the subject-matter jurisdiction of the Court of International Trade delineated in 28 U.S.C. Sec. 1581 (1982).


3
Upon our review of the submissions and arguments of the parties, we affirm the dismissal below on the basis of the opinion of Judge DiCarlo.  598 F. Supp. 387 (1984).


4
AFFIRMED.